Citation Nr: 1027377	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from September 1999 to 
September 2002 and had unverified service in the United States 
Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that denied service connection for chronic back pain.  In 
May 2010, the Veteran testified during a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a disorder manifested by 
chronic back pain.  In oral and written statements in support of 
his claim, he said that he initially injured his back while 
aboard the USS NASSAU when he fell into a bilge area and was 
unable to move.  He stated that x-rays were taken and he was told 
he bruised his ribs (see August 2007 written statement) but no 
further treatment was rendered.  The Veteran testified that he 
initially experienced pain in his rib cage and spinal area, 
rather than in his back but, after discharge, his symptoms 
worsened.  He sought medical private medical treatment and was 
advised to take Motrin for muscle pain (see hearing transcript at 
page 5).  The Veteran indicated that in 2005 he sought medical 
attention and ultimately learned that he had degenerative disc 
disease.

Service treatment records indicate that, in February 2001, the 
Veteran was seen for a head contusion secondary to falling from a 
ladder into engine space.  His back and neck were normal at that 
time.  On September 10, 2001, the Veteran was seen after he fell 
into an aft engineering space after he slipped on a pipe.  He 
struck his left chest in the fall and complained of left upper 
abdomen and lower chest pains.  On examination, he was sweaty and 
in mild distress.  He ambulated slowly.  Results of posterior-
anterior lateral x-rays were normal and x-rays of the ribs 
revealed no fractures.  The assessment was a left rib contusion.  
When seen the next day, the Veteran complained of left lateral 
rib pains and the posterior-lateral area was tender to the touch.  
A rib contusion was noted.  A March 2004 Naval Reserve 
examination report is not referable complaints of back pain or 
finding of a back disorder.
 
Post service, VA medical records dated in August 2004 reflect the 
Veteran's complaints of back pain for the past four months and 
results of x-rays of his thoracic spine were normal.  Results of 
x-rays taken in January 2005 revealed minimal scoliosis; the 
clinical diagnosis was a muscle strain.  In November 2005, the 
Veteran was referred for chiropractic treatment.  VA physical 
therapy records, dated from December 2005 to April 2006, indicate 
that the Veteran gave a history of back pain since he fell in the 
Navy.  Subsequent private medical records reflect his complaints 
of back pain.  In a June 1, 2007 signed statement, R.S.J., M.D., 
said that he examined the Veteran who had a 4-year history of 
dorsal spine pain.  Results of x-rays of the thoracic spine 
showed degenerative disc disease and the diagnosis was 
degenerative disc disease of the thoracic spine.

The Veteran has provided testimony regarding his back symptoms 
during service and he is competent to testify as to both the 
incurrence and continuity of symptomatology associated with the 
injury.  Thus, the Board is of the opinion that the Veteran 
should be afforded a VA examination to determine if any currently 
diagnosed back disorder is related to the Veteran's active 
military service.  See 38 C.F.R. § 3.159(c)(4).  

It appears that the Veteran also served in the Naval Reserve 
until approximately March 2007 (the March 2004 service 
examination report indicates that he was a member of the "Ready 
Reserve" until March 2007).  Efforts should be made to obtain 
the Veteran's Reserve service treatment records. 

Finally, the Veteran testified that he saw his primary care 
doctor at the Forton Medical Center prior to 2005.  These records 
should be obtained on remand.  Any recent VA treatment records 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, and/or any other appropriate 
source, and request copies of the 
Veteran's complete service treatment 
records for his Naval Reserve service.  If 
all or part of such information is 
unobtainable, this fact must be noted in 
the claims folder via a formal finding of 
unavailability, and such fact must be 
communicated to the Veteran.

2.  Make arrangements to obtain all 
medical records regarding the Veteran's 
treatment for his back from the VA medical 
center (VAMC) in Brockton, Massachusetts, 
for the period from February 2009 to the 
present.

3.  Ask the Veteran to identify all 
medical care providers, including his 
primary care doctor at the Forton Medical 
Center, that treated him for his back from 
2002 to 2005; make arrangements to obtain 
his records from all providers that he 
adequately identifies.  

4.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The Veteran's 
claims file should be made available to 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of any back 
disorder found to be present.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed back disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  In providing this opinion, the 
examiner should acknowledge the Veteran's 
in-service injuries and his complaints of 
a continuity of back symptomatology since 
service.  

The examiner must provide a comprehensive 
report including complete rationales 
for all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished; return the case to the 
examiner if all questions posed were not 
answered.

6.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

